Per Curiam. Appellant Larry Gonce, by his attorney, has filed for a rule on the clerk. His attorney, Charles E. Davis, has attached an affidavit admitting that the record was tendered late due to a mistake on his part. We find that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See our per curiam dated February 5, 1979, In Re: Belated Appeals in Criminal Cases, 265 Ark. 964. A copy of this opinion will be forwarded to the Committee on Professional Conduct.